Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 8, 9, and 14 have been amended. Claims 13 is canceled. Claims 1-12 and 14 are currently pending.
Applicant’s arguments, filed 01/18/2022, and in light of Applicant’s amendment to claims 1 and 14 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious fixing a camera module and at least two test members sequentially at different positions on one axis; controlling the camera module to capture images of each of the at least two test members; controlling the camera module to capture images of each of the at least two test members;… ; wherein each of the at least two test members has a geometric shape, and the at least two test members can 

Regarding claims 2-8, are allowable because they are dependent on claim 1.

Regarding claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious at least two test members, and a computing device; wherein a camera module and the at least two test members are fixed sequentially at different positions on one axis, and the camera module is controlled to capture images of each test member;…; wherein the each of the at least two test members has a geometric shape, and the at least two test pieces can be combined into another geometric shape, in combination with all the limitations recited on claim 9.

Regarding claims 10-12 and 14, are allowable because they are dependent on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697